Exhibit 10.2

 

 

June 21, 2012

 

Laurette T. Koellner

1893 Sykes Creek Drive

Merritt Island, FL 32953

 

Dear Laurette:

 

I am pleased to confirm the terms of your employment with International Lease
Finance Corporation.

 

1.                       Position.  Your employment with ILFC will commence on
the date of this letter.  Initially, you will be Executive Chairman of
International Lease Finance Corporation, report directly to the CEO of American
International Group, Inc. and have all of the customary authorities, duties and
responsibilities that accompany your position.  It is expected that your duties
as Executive Chairman will require about 60% of your working time.

 

2.                       Target Direct Compensation.  Your initial annual target
direct compensation will be $1,900,000, as follows.

 

·                  Base Cash Salary.  Your initial base cash salary will be at a
rate of $950,000 per year.

 

·                  Short Term Incentive.  Your initial annual short-term
incentive target will be $400,000.  AIG’s Compensation and Management Resources
Committee will determine the amount of your incentive award based on its
performance assessment, and the earned amount will be paid in accordance with
AIG’s practice for similarly situated executives.  For 2012, your incentive will
be prorated but will be no less than $200,000.

 

·                  Long Term Incentive.  For 2012, you will receive a long-term
incentive award with a target value of $550,000.  Your long-term award will be
governed by the applicable long-term incentive plan for ILFC employees, and you
will be eligible for future awards consistent with ILFC’s practice for similarly
situated executives.

 

3.                       Benefits.  Subject to the limits of this letter, you
will be entitled to ILFC benefits consistent with your position and
reimbursement of reasonable business expenses, in each case in accordance with
applicable ILFC policies as in effect from time to time.

 

--------------------------------------------------------------------------------


 

4.                       Executive Compensation Standards.  Any bonus or
incentive compensation paid to you is subject to recovery or “clawback” by AIG
if the payments were based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, or if you are
terminated due to misconduct that occurred during the period the bonus or
incentive compensation was earned (all within the meaning of, and to the full
extent necessary to comply with, the TARP Standards for Compensation and
Corporate Governance, 31 C.F.R. Part 30).  In addition, you will not be entitled
to any golden parachute payment or tax gross-up from AIG or its affiliates to
the extent prohibited by the applicable TARP Standards.

 

Your compensation is subject to applicable regulations issued by the U.S.
Department of the Treasury and applicable requirements of agreements between AIG
and the U.S. government, as the same are in effect from time to time.  You may
receive compensation from AIG only to the extent that it is consistent with
those regulations and requirements.

 

If, after your start date, AIG determines it necessary under any compensation
requirements or regulations, you shall (a) promptly execute a waiver of claims
against AIG and its affiliates and the United States relating to the
compensation requirements or regulations and (b) execute such other agreements,
acknowledgments or other documents necessary to implement such compensation
requirements or regulations (in each case in such form as AIG determines is
appropriate).

 

5.                       Indemnification and Cooperation.  During and after your
employment, AIG will indemnify you in your capacity as a director, officer,
employee or agent of AIG to the fullest extent permitted by applicable law and
AIG’s charter and by-laws, and will provide you with director and officer
liability insurance coverage (including post-termination/post-director service
tail coverage) on the same basis as AIG’s other executive officers.  AIG agrees
to cause any successor to all or substantially all of the business or assets (or
both) of AIG to assume expressly in writing and to agree to perform all of the
obligations of AIG in this paragraph.

 

You agree (whether during or after your employment with AIG) to reasonably
cooperate with AIG in connection with any litigation or regulatory matter or
with any government authority on any matter, in each case, pertaining to AIG and
with respect to which you may have relevant knowledge, provided that, in
connection with such cooperation, AIG will reimburse your reasonable expenses
and you shall not be required to act against your own legal interests.

 

6.                       Tax Matters.  To the extent any taxable expense
reimbursement or in-kind benefits under Section 3 or 5 is subject to Section
409A of the Internal Revenue Code of 1986, the amount thereof eligible in one
taxable year shall not affect the amount eligible for any other taxable year, in
no event shall any expenses be reimbursed after the last day of the taxable year
following the taxable year in which you incurred such expenses and in no event
shall any right to reimbursement or receipt of in-kind benefits be subject to
liquidation or exchange for another benefit.  Each payment under this letter

 

2

--------------------------------------------------------------------------------


 

will be treated as a separate payment for purposes of Section 409A of the Code.

 

7.                       Withholding.  Tax will be withheld by AIG as
appropriate under applicable Federal tax requirements for any payments or
deliveries under this letter.

 

8.                       No Guarantee of Employment or Target Direct
Compensation.  This offer letter is not a guarantee of employment or target
direct compensation for a fixed term.  Your employment will be on an “at-will”
basis, meaning that you and ILFC may terminate your employment at any time and
for any reason; with or without prior notice.

 

9.                       Entire Agreement.  This offer letter constitutes AIG’s
only statement relating to its offer of employment to you and supersedes any
previous communications or representations, oral or written, from or on behalf
of AIG or any of its affiliates.

 

10.                 Miscellaneous Representations.  You confirm and represent to
AIG, by signing this letter, that: (a) you are under no obligation or
arrangement (including any restrictive covenants with any prior employer or any
other entity) that would prevent you from becoming an employee of AIG or that
would adversely impact your ability to perform the expected services on behalf
of AIG; (b) you have not taken (or failed to return) any confidential
information belonging to your prior employer or any other entity, and, to the
extent you remain in possession of any such information, you will never use or
disclose such information to AIG or any of its employees, agents or affiliates;
(c) you understand and accept all of the terms and conditions of this offer; and
(d) you acknowledge that ILFC is an intended third party beneficiary of this
offer letter.

 

11.                 Non-solicitation.  In connection with your joining AIG, you
have entered into the non-solicitation arrangements (covering ILFC customers and
clients and AIG and ILFC employees) attached as Annex 1.

 

3

--------------------------------------------------------------------------------


 

We look forward to having you as a member of ILFC’s leadership team.

 

 

 

Sincerely,

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Hurd

 

 

Jeffrey J. Hurd

 

 

Executive Vice President —

 

 

Human Resources and Communications

 

 

 

 

I agree with and accept the foregoing terms.

 

 

 

 

 

/s/ Laurette T. Koellner

 

Laurette T. Koellner

 

 

4

--------------------------------------------------------------------------------


 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

1.                                       The individual executing this agreement
(the “Employee”) is or will soon be an at-will employee of International Lease
Finance Corporation (“ILFC”), a subsidiary of American International Group, Inc.
(“AIG”).  As such, the Employee is free to resign from employment at any time
and for any reason.  Likewise, AIG or ILFC may terminate the Employee’s
employment at any time for any reason.  This Agreement is not a guarantee of any
fixed term employment.

 

2.                                       This Agreement is a term and condition
of the Employee’s at-will employment with AIG and ILFC, and employment is
conditioned upon the Employee’s execution of this Agreement.

 

3.                                       This Agreement is necessary for the
protection of the legitimate and protectable business interests of AIG and its
affiliates (collectively, the “AIG Group”) in their customers, customer
goodwill, accounts, prospects, employee training, and confidential and
proprietary information.  The Employee’s employment requires exposure to and use
of confidential business information (as set forth in Paragraph 4).  The
Employee’s services for and relationship with the AIG Group and the Employee’s
relationship with the AIG Group’s customers and clients are of a special
character, with a unique value to the AIG Group, the loss of which cannot be
adequately compensated by damages or an action at law.

 

A.                                   Accordingly, the Employee agrees that
during the Employee’s employment and for a period of one (1) year after
employment terminates for any reason (the “Restricted Period”), the Employee
shall not, directly or indirectly, without AIG’s written consent:

 

(i)                                     Hire, solicit or encourage to cease to
work with the AIG Group any employee, consultant or agent of the AIG Group. 
However, the Employee shall be allowed to respond to an unsolicited request for
an employment reference regarding any former employee of the AIG Group by
providing a reference setting forth only the Employee’s personal views about
such former employee; or

 

(ii)                                  Call on or solicit any customer or
supplier of, or consultant to, ILFC that was called on, serviced by, or
contacted by the Employee in his capacity as an employee of ILFC, or that was
otherwise known to the Employee by virtue of the Employee’s employment with
ILFC.

 

B.                                     If, for any reason, ILFC shall cease to
be a part of the AIG Group, Sub-paragraph 3(A) also shall apply separately and
independently to ILFC and its employees, consultants, agencies, customers and/or
suppliers to the same extent as it applies to the AIG Group (substituting “ILFC”
for each time the term “the AIG Group” appears in that sub-paragraph).

 

C.                                     The Employee understands that the
provisions of this Paragraph 3 may limit the Employee’s ability to earn a
livelihood in a business similar to the business of ILFC or other members of the
AIG Group but the Employee nevertheless agrees and hereby acknowledges that:

 

--------------------------------------------------------------------------------


 

(i)                                     Such provisions do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of the AIG Group;

 

(ii)                                  Such provisions contain reasonable
limitations as to time and scope of activity to be restrained;

 

(iii)                               Such provisions are not harmful to the
general public; and

 

(iv)                              Such provisions are not unduly burdensome to
the Employee.  In consideration of the foregoing and in light of the Employee’s
education, skills and abilities, the Employee agrees that he shall not assert
that, and it should not be considered that, any provisions of this Paragraph 3
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable.

 

D.                                    It is expressly understood and agreed
that, although the Employee and AIG consider the restrictions contained in this
Paragraph 3 to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Paragraph 3 or elsewhere in this Agreement is an unenforceable
restriction against the Employee, the provisions of the Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable.  Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

4.                                       During the term of employment, the
Employee will have access to and become acquainted with information of a
confidential, proprietary or secret nature.  The Employee agrees that during the
Employee’s employment and any time thereafter, all confidential, proprietary or
secret information received, obtained or possessed at any time by the Employee
concerning or relating to the business, financial, operational, marketing,
economic, accounting, tax or other affairs at the AIG Group or any client,
customer, agent or supplier or prospective client, customer, agent or supplier
of the AIG Group will be treated by the Employee in the strictest confidence and
will not be disclosed or used by the Employee in any manner without the prior
written consent of AIG or unless required by law.  The Employee also agrees that
during and after the Employee’s employment with the AIG Group the Employee will
not disparage the AIG Group or any of its officers, directors or employees to
any person or entity not affiliated with the AIG Group, absent the prior written
consent of AIG.

 

5.                                       The covenants contained in Paragraphs 3
and 4 of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought.  The Employee acknowledges that these restrictions are reasonably
necessary for the protection of the AIG Group.  The Employee also acknowledges
that irreparable harm and damages would result to the AIG Group if the
provisions of Paragraph 3 or 4 were not complied with and agrees that the AIG
Group shall be entitled to legal, equitable or other remedies, including,
without limitation, injunctive relief and specific performance to protect

 

ii

--------------------------------------------------------------------------------


 

against the inevitable disclosure of the AIG Group’s confidential, proprietary
or secret information, any failure to comply with the provisions of Paragraph 3
or 4 of this Agreement, or any threatened breach of any term of this Agreement.

 

6.             This Agreement (together with the AIG Code of Conduct) sets forth
the entire agreement regarding the subject matter contained in this Agreement,
supersedes any and all prior agreements and understandings regarding this
subject matter, and may be modified only by a written agreement signed by the
Employee and AIG.  To the extent that any provision of this Agreement is
inconsistent with the Code of Conduct, this Agreement governs.  If any term of
this Agreement is rendered invalid or unenforceable, the remaining provisions
shall remain in full force and shall in no way be affected, impaired or
invalidated.  Should a court determine that any provision of this Agreement is
unreasonable, whether in period of time, geographical area, or otherwise, the
Employee agrees that such provision of the Agreement should be interpreted and
enforced to the maximum extent that such court deems reasonable.

 

7.             THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO CHOICE OF LAW RULES (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

 

 

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below.

 

 

/s/Laurette T. Koellner

 

 

Laurette T. Koellner

 

Date: June 21, 2012

 

iii

--------------------------------------------------------------------------------